196 Md. 652 (1950)
75 A.2d 772
ADKINS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 6, October Term, 1950.]
Court of Appeals of Maryland.
Decided October 5, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by the Baltimore City Court. Petitioner was sentenced to four years in the Maryland House of Correction after conviction of burglary and six cases of forgery in the Criminal Court of Baltimore. He had counsel appointed by the Court, but claims that counsel never consulted him, and entered a plea of guilty for him. There is nothing to show that he ever complained of this to the Court at the time of his trial. His main contention is that he has an affidavit from his brother who was his co-defendant in the case, and who also plead guilty. The brother's affidavit says that he takes all the blame for what happened and says that this applicant is not guilty. This is not a matter which can be considered on habeas corpus. It may be noted that the applicant previously had attempted in vain to obtain writs of habeas corpus from Judges Moser and Mason of the Supreme Bench, Chesnut of the United States Court, Woodward of the Circuit Court for Montgomery County, and Chief Judge Smith of the Supreme Bench of Baltimore City. The action from which he now asks leave to appeal was an order by Judge France of the Supreme Bench.
Application denied without costs.